EXHIBIT 10q

fGTE EXECUTIVE RETIREE LIFE INSURANCE PLAN

 

I. INTRODUCTION. This document states the terms and conditions of the fGTE
Executive Retiree Life Insurance Plan effective January 1, 2008. The purpose of
the ERLIP is to provide retirement income to certain eligible executives.

 

II. DEFINITIONS.

 

  A. “Administrator” means the most senior human resources officer of Verizon
Communications Inc. or any delegate of such individual.

 

  B. “Code” means the Internal Revenue Code of 1986, as amended.

 

  C. “Company” means Verizon Corporate Services Group Inc.

 

  D. “ERLIP” means the fGTE Executive Retiree Life Insurance Plan.

 

  E. “ERLIP Benefit” means the benefit payable pursuant to Article IV.

 

  F. “Insurance Amount” means the figure determined pursuant to Section IV.B.1.

 

  G. “Net Credited Service” has the same meaning us under the Verizon Management
Pension Plan.

 

  H. “Participant” means an individual designated as a Participant by the
Administrator. To be a Participant, an individual must have been in a ZM/ZL
Career Band (including comparable grandfathered Salary Bands and Grades) or
above as of December 31, 2001.

 

  I. “Participating Affiliate” means any entity designated by the Company as a
Participating Affiliate.

 

  J. “Payment Date” means a date that occurs within the 60-day period following
the date the Participant Separates from Service, except that if a Specified
Employee Separates from Service for a reason other than death, the Payment Date
shall be the earlier of (1) the first business day that occurs more than six
(6) months after the date the Participant Separated from Service or (2) a date
that occurs within 60 days following the Participant’s death.

 

  K. “Separate from Service” means a Participant’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)(1)) with the
Company and any entity required to be aggregated with the Company under Treasury
Regulation Section 1.409A-1(h)(3).



--------------------------------------------------------------------------------

  L. “Specified Employee” means an employee who was among the 200 employees of
the Company (or an entity that is aggregated with the Company under
Section 414(b) or (c) of the Code) having the highest annual compensation for
the calendar year ending on the Specified Employee Identification Date. For this
purpose, “compensation” is all compensation actually paid or made available in
gross income to an employee by the Company which the Participating is required
to report to the employee as wages on a Form W-2 for federal income tax purposes
under the Code, plus amounts that would be included in wages but for an election
under Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of
the Code.

 

  M. “Specified Employee Identification Date” means, if a Participant Separates
from Service on or after April 1 and on or before December 31 of a calendar
year, the last day of the calendar year immediately preceding the calendar year
in which he Separates from Service, and, if a Participant Separates from Service
on or after January 1 and before April 1 of a calendar year, the last day of the
second calendar year that precedes the calendar year in which he Separates from
Service.

 

  N. “Termination Date” means the date that a Participant’s Separates from
Service.

 

III. PARTICIPATION. Participation in the ERLIP was frozen on January 1, 2002.
Only persons who were Participants on that date are eligible to participate in
the Plan. A list of Participants is maintained by the Administrator. A former
Participant who Separates from Service with the Company and is subsequently
reemployed is not eligible for any additional benefit under the ERLIP,
regardless of whether he received an ERLIP Benefit upon his prior Separation
from Service.

 

IV. BENEFIT ELIGIBILITY AND CALCULATION.

 

  A. Benefit Eligibility. To receive an ERLIP Benefit, a Participant must:

 

  1. Separate from Service with the Company with entitlement to a pension (other
than a deferred vested pension) under the terms of a defined benefit plan for
management employees that is sponsored by the Company or a Participating
Affiliate and meet the requirements under the Rule of 75 under such defined
benefit pension plan;

 

  2. Have attained age 60 as of his or her Termination Date, and have at least
10 years of Net Credited Service; or

 

  3. Separate from Service with the Company under the “55 and 10” Early
Retirement provision of the Contel Amendment to the Verizon Management Pension
Plan.

 

2



--------------------------------------------------------------------------------

No ERLIP Benefit is payable in the event that the Participant Separates from
Service with the Company by reason of his death.

 

  B. Benefit Calculation.

 

  1. The ERLIP lump sum benefit is derived from the Insurance Amount. The
Insurance Amount for a Participant is determined based on the Participant’s
final annual base salary on his Termination Date and his career band, as
indicated in the following chart:

 

Career Band at Termination of Employment

  

Grandfathered Salary Grades/Bands

  

Insurance Amount

ZM/ZL Sales and Non-Sales

   Yellow Band/15–16    1.0 × final annual base salary       (former Grade 16s
are grandfathered at 1.5 × final annual base salary)

4

   17    2.0 × final annual base salary

3

   18    2.5 × final annual base salary

2

   19 and Above    3.0 × final annual base salary

1 & Above

   19 and Above    3.0 × final annual base salary

The Insurance Amount is rounded to the next highest $1,000 increment after the
formula is applied, unless the formula results in an even $1,000 increment.

 

  2. A Participant’s ERLIP Benefit is calculated by multiplying his Insurance
Amount by the Conversion Factor.

 

V. PAYMENT. The ERLIP Benefit is paid in a single lump sum amount on the
applicable Payment Date. Payment will be made via direct deposit to the
Participant’s Fidelity Brokerage Account.

 

VI. ADMINISTRATION, AMENDMENT, AND TERMINATION OF THE ERLIP.

 

  A.

The Administrator shall have the discretion to interpret the terms of the ERLIP,
to delegate such responsibilities or duties as it deems desirable, to appoint
agents and advisors and otherwise govern the conduct of its business, and to
make all decisions necessary or proper for the

 

3



--------------------------------------------------------------------------------

 

administration of the ERLIP. The Administrator’s decisions relating to the
administration of the ERLIP shall be final.

 

  B. The Company reserves the right to amend or terminate the ERLIP at any time.
An Eligible Executive’s rights and interests under the ERLIP may not be assigned
or transferred.

 

  C. If any provision of the ERLIP shall be held unlawful or otherwise invalid
or unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the ERLIP or part
thereof, each of which shall remain in full force and effect. If the making of
any payment in full would be unlawful or otherwise invalid or unenforceable,
then such unlawfulness, invalidity, or unenforceability shall not prevent such
payment from being made in part, to the extent that it would not be unlawful,
invalid, or unenforceable.

 

  D. The maintenance of the ERLIP shall not be deemed to constitute a contract
of employment nor as giving any employee any right to be retained in the
employment of the Company or its affiliates.

 

  E. To the extent that any payment under the ERLIP may be made within a
specified number of days on or after any date or the occurrence of any event,
the date of payment shall be determined by the Company in its sole discretion,
and not by any Participant or other individual.

 

  F. A Participant’s rights and interests under the ERLIP may not be assigned or
transferred, provided that, in the case an order which satisfies the
requirements for a qualified domestic relations order set forth in
Section 206(d)(3)(B)(i) of the Employee Retirement Income Security Act of 1974,
as amended (“QDRO”) which is issued with respect to an Participant’s interest in
the ERLIP, benefits shall be payable to the alternate payee designated therein
in accordance with the terms and conditions thereof.

 

  G. Except to the extent preempted by federal law, this ERLIP is subject to the
laws of the State of Delaware without regard to the choice of law rules of any
jurisdiction.

 

4